FILED
                           NOT FOR PUBLICATION
                                                                              MAR 18 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CARPENTERS LOCAL UNION 721, an                   No.   18-56178
unincorporated association,
                                                 D.C. No.
              Plaintiff-Appellee,                2:17-cv-04426-DSF-MRW

 v.
                                                 MEMORANDUM*
PHIL LIMON, an individual,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                      Argued and Submitted February 4, 2020
                               Pasadena, California

Before: THOMAS, Chief Judge, and WARDLAW and NGUYEN, Circuit Judges.

      Phil Limon, a former elected officer of the Electronic and Space Technicians

Local 1553, appeals the district court’s grant of summary judgment in favor of

Carpenters Local Union 721 (“Local 721”) on its breach of fiduciary duty claim

under section 501 of the Labor-Management Reporting and Disclosure Act


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
(“LMRDA”), 29 U.S.C. § 501; the dismissal of his counterclaims for violations of

the LMRDA and California common law; and the denial of his motion for a jury

trial. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1.     Local 721 has Article III standing to pursue its claims. It is

undisputed that, upon Local 1553’s dissolution, Local 721 became the bargaining

representative for Local 1553’s former members. Given that unions play a

“paramount role, under federal labor law, in protecting the interests of their

members,” United Food & Commercial Workers Union Local 751 v. Brown Grp.,

Inc., 517 U.S. 544, 556 n.6 (1996), Local 721 has Article III standing to pursue its

claims on behalf of its members, Am. Diabetes Ass’n v. U.S. Dep’t of the Army,

938 F.3d 1147, 1154–55 (9th Cir. 2019).

      2.     The district court properly granted Local 721 summary judgment on

its § 501 claim.1 Section 501(a) sets forth the duties of union officers to both the

union and its members. It requires union officers, “taking into account the special

problems and functions of a labor organization” to:




      1
        Because Limon did not challenge Local 721’s right to file an action under
§ 501(a), we assume, without deciding, that § 501(a) establishes a private right of
action for unions. See Burks v. Lasker, 441 U.S. 471, 476 n.5 (1979) (“The
question whether a cause of action exists is not a question of jurisdiction, and
therefore may be assumed without being decided.”).
                                           2
      [i] hold [the union’s] money and property solely for the benefit of the
      organization and its members and [ii] to manage, invest, and expend
      the same in accordance with its constitution and bylaws and any
      resolutions of the governing bodies adopted thereunder, [iii] to refrain
      from dealing with such organization as an adverse party or in behalf
      of an adverse party in any matter connected with his duties and
      [iv] from holding or acquiring any pecuniary or personal interest
      which conflicts with the interests of such organization, and [v] to
      account to the organization for any profit received by him in whatever
      capacity in connection with transactions conducted by him or under
      his direction on behalf of the organization.

§ 501(a).

      Like “[m]ost courts,” we “have taken the ‘broad view’ of [§] 501 and

interpreted it as establishing the fiduciary duties of labor organization officers in

all their functions”—“even when no monetary interest of the union is involved.”

Stelling v. Int’l Bhd. of Elec. Workers Local Union No. 1547, 587 F.2d 1379, 1386

(9th Cir. 1978) (internal citation omitted).

      The district court properly determined that Limon breached his fiduciary

duty to Local 1553’s members by sending “attorney-client communications” that

he received in his official capacity as a union officer, “to two individuals who, at

the time, had interests adverse to the organization.” See § 501(a) (prohibiting

union officer from dealing with union “as an adverse party or in behalf of an

adverse party in any matter connected with his duties”); see also Stelling, 587 F.2d
3
at 1387 (“Congress intended [§ 501] to apply to fiduciary responsibilities of union

officials . . . in any area of their authority” (emphasis added)).

      3.     The district court properly dismissed Limon’s first counterclaim under

the Noerr-Pennington doctrine, which “derives from the Petition Clause of the

First Amendment and provides that ‘those who petition any department of the

government for redress are generally immune from statutory liability for their

petitioning conduct.’” Kearney v. Foley & Lardner, LLP, 590 F.3d 638, 643–44

(9th Cir. 2009) (quoting Sosa v. DIRECTV, Inc., 437 F.3d 923, 929 (9th Cir.

2006)). It “shields individuals from, inter alia, liability for engaging in litigation.”

Microsoft Corp. v. Motorola, Inc., 795 F.3d 1024, 1047 (9th Cir. 2015). Here, the

first counterclaim was solely based on Local 721’s lawsuit, the filing of which is

protected under the Noerr-Pennington doctrine. The district court properly

concluded that the lawsuit was not baseless and, therefore, that the sham exception

did not apply. See Prof’l Real Estate Inv’rs, Inc. v. Columbia Pictures Indus., 508
U.S. 49, 60 (1993) (“Only if challenged litigation is objectively meritless may a

court examine the litigant’s subjective motivation.”).

      The district court also properly dismissed Limon’s second and third

counterclaims against Local 721 because the national union, the United




                                            4
Brotherhood of Carpenters and Joiners, and not Local 721, dissolved Local 1553

and merged it into Local 721.

      AFFIRMED.




                                        5